Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jundong Ma on July 27, 2022.

The application has been amended as follows: 

In the Claims
	In claim 20, line 1, replace “peripheral” to –periphery--.
	In claim 22, line 1, replace “the peripheral” to --a periphery--.
	In claim 23, line 1, replace “the peripheral” to –a periphery--.
	In claim 31, line 1, replace “peripheral” to –periphery--.
	In claim 33, line 1, replace “peripheral” to –periphery--.
	In claim 34, line 1, replace “peripheral” to –periphery--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Both of independent claims 17 and 27 recite a combination of element including “wherein the second image-receiving device is configured to have the second field-of- vision after a deployment thereof, when receiving the second image through the second image lens, and wherein the deployment of the second image-receiving device automatically opens a valve disposed in a passage to the periphery air/water channel”.  These limitations, in the context of other limitations in the claim, considering the claim as a whole, are not anticipated nor is obvious over the prior art of record.  Therefore, claims 17 and 27, and any dependent claims, are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795